Title: From John Quincy Adams to George Washington Adams, 25 October 1823
From: Adams, John Quincy
To: Adams, George Washington


				
					N. 3.My dear Son.
					Washington 25. October 1823.
				
				I have this day received your Letter of the 20th. instt. with the copy of the lease to Joseph Baxter—The substance of the proposition of Mr. Balch is that I should give him or Mr Baxter five hundred and fifty Dollars to induce them to return my house to me—To this proposition I cannot consent—I will say now nothing of the terms upon which Mr Baxter originally obtained the lease—The rent which Mr Balch pays him is a sufficient commentary upon that—But I wish You to ask Mr Cook and to examine yourself, as a lawyer whether Mr Baxter has by the lease any right whatever, either to assign it over to any other person, or in any manner to underlease it without my consent—And if he has not, I wish you to give notice both to Mr Balch and Mr Baxter that I shall not consent to its being either underleased or assigned—As Mr Cruft has consented to receive the rent stipulated by Mr Baxter from Mr Balch, I shall not look backwards to disapprove any thing that has been done; but I desire distinctly, that you object to any new Assignment or Underlease.The tenour of the lease is in its terms entirely personal to Mr Baxter, and there is an express reservation of a right to sell, during the lease, provided that Baxter should have the first offer to become the purchaser, subject to the Lease—The question is whether the right of assigning or underleasing, belongs to a lessee by implication, without words in the Lease authorising it, or notIf on examination you find that there is legally such a right, you will give notice to Mr Balch and Mr Baxter that I shall abide by the Lease according to its import; and hold them to deliver up the premises at its expiration, in complete repair—While the Lease continues I wish to make no alteration whatever—You say Mr Cruft is of opinion that the permanent repairs which Baxter covenanted to make, were done very badly—This is another evil for which I know not that I have now any remedy—To that by which I am bound we must faithfully adhere; and if you find that the right of assigning and underleasing is conferred ipso facto by the term demise in a lease; let it be a warning to you hereafter, whenever you have a lease to draw, to introduce into it an express Covenant that the lessee shall not assign or underlease, without the express consent of the Lessor.The utmost I would consent to do, would be that if Mr Baxter will now restore my house to me, I will pay him the 250 dollars, which the lease allows him to retain for his repairs—This proposition I authorise you to make; and it is more than in justice he ought to ask.Your affectionate father—
				
					John Quincy Adams.
				
				
			